DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ANDREW STARK,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-2659

                               [July 22, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562017CF003128A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Andrew Stark, Doral, appellant.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.